Citation Nr: 0918582	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  04-44 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, which denied the Veteran's 
claim for service connection for a back disability, and on 
appeal on a December 2002 rating decision which denied the 
Veteran's claim for service connection for PTSD.  A Travel 
Board hearing was held at the RO in September 2007.

In December 2007, the Board remanded the Veteran's appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  There is no competent diagnosis of PTSD based on a 
corroborated in-service stressor.

3.  The Veteran's current back disability is not related to 
active service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304 (2008).

2.  A back disability was not incurred in active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in January and September 2002 and January 
2008, VA notified the Veteran of the information and evidence 
needed to substantiate and complete his claims, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the Veteran to 
submit medical evidence relating his claimed disabilities to 
active service, evidence of an in-service stressor, linking 
evidence between PTSD and the in-service stressor, and noted 
other types of evidence the Veteran could submit in support 
of his claims.  The Veteran also was informed of when and 
where to send the evidence.  After consideration of the 
contents of these letters, the Board finds that VA has 
satisfied substantially the requirement that the Veteran be 
advised to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for PTSD or for 
a back disability.  Thus, any failure to notify and/or 
develop these claims under the VCAA cannot be considered 
prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Veteran notified VA in March 2005 and June 2006 that he had 
no more information or evidence to submit in support of his 
claims.  

Additional notice of the five elements of a service-
connection claim was provided in March 2006 and in the 
January 2008 VCAA notice letter, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the Board finds that VA met its duty to notify the appellant 
of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the Veteran's claims are being denied in this 
decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the Veteran.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d 
at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issues on appeal have been obtained and are 
associated with the Veteran's claims file; the Veteran does 
not contend otherwise.  With respect to the Veteran's service 
connection claim for PTSD, the RO has obtained his service 
personnel records in order to attempt corroboration of his 
claimed in-service stressors.  As will be discussed below, 
however, the Joint Services Records Research Center (JSRRC) 
was unable to corroborate the Veteran's claimed in-service 
stressor.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Pursuant to the Board's December 2007 remand, the Veteran was 
provided with VA examinations which addressed the contended 
causal relationships between PTSD, a back disability, and 
active service.  With respect to the Veteran's service 
connection claim for PTSD, there is no competent evidence of 
an in-service stressor.  Service connection for PTSD cannot 
be granted in the absence of an in-service stressor and an 
after-the-fact medical opinion cannot serve as the basis for 
corroboration of an in-service stressor.  See Moreau v. 
Brown, 9 Vet. App. 389 (1996).  Thus, the Board finds that 
additional examinations are not required.  Accordingly, VA 
has done everything reasonably possible to notify and to 
assist the Veteran and no further action is necessary to meet 
the requirements of the VCAA.

The Veteran contends that he incurred PTSD and a back 
disability during active service.  Specifically, he contends 
that his in-service stressor occurred when he was knocked off 
of the flight deck of U.S.S. TICONDEROGA injuring his back.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be established for disease diagnosed 
after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records show that, at his 
pre-induction physical examination in February 1968, he 
denied any relevant medical history and clinical evaluation 
was normal.  The Veteran was not treated for PTSD during 
active service.  In July 1968, the Veteran complained of a 
constant dull backache.  At his separation physical 
examination in May 1972, clinical evaluation was normal 
except for bilateral hearing loss, dental caries, and scars.

The Veteran's service personnel records show that he was 
aboard U.S.S. TICONDEROGA in November 1971 when he received a 
commanding officer's non-judicial punishment for failure to 
obey a lawful order.  These records also show that the 
Veteran qualified as a Plane Captain in SE2 aircraft in March 
1972.

The post-service medical evidence shows that, on private 
outpatient treatment in January 1986, the Veteran complained 
of pain in the right lower thoracic and upper lumbar region 
after he started lifting weights 3-4 days earlier.  Physical 
examination showed a good range of motion consistent with 
tenderness.  The impression was muscle strain.

In August 1991, the Veteran complained of progressive low 
back pain over the previous several days.  He reported a past 
history of low back pain.  Physical examination showed 
difficulty bending 10 degrees and pain localized to the left 
hip and buttock.  

In September 1992, the Veteran complained of low back pain.  
He denied any significant history.  He reported that he had 
been laid off as a truck driver in January and had been 
unemployed since that time.  He also reported that his low 
back pain had begun 2 days earlier while he was cleaning his 
house.  He also reported a back injury approximately 20 years 
earlier.  His last episode of low back pain had occurred in 
December 1991.  Objective examination showed he was lying 
stiffly on the examining table, diffuse right paraspinal 
tenderness to palpation, and muscle spasms in the thoracic 
and lower lumbar areas.  The assessment was acute low back 
strain with a positive history of back injury.

In December 1992, the Veteran reported that he had 
experienced chronic back problems since an injury on an 
aircraft carrier 20 years earlier.  He also reported that 
this injury was not documented.  He also reported several 
mild injuries and currently was unemployed.  Physical 
examination showed mild bilateral lumbar muscle tenderness

Private x-rays of the lumbar spine in January 1993 showed 
slight anterior wedging of the body of T12 with spurring, no 
significant abnormality of the lumbar vertebral bodies, and 
intact disk spaces.

In June 1993, the Veteran complained of hurting his back and 
lifting his daughter the day before.  He reported having 
similar problems "(last time 8 or 9 months ago) for 
20 years."  Physical examination showed bilateral back spasm 
and tenderness.  The assessment was lumbar strain.

In February 1994, the Veteran complained of back pain which 
had lasted for 2 days after moving a water heater.  He denied 
any loss of sensation or strength in the extremities.  
Objective examination showed no tenderness in the spine and a 
normal gait.  The assessment was mild back muscle strain.

In July 1994, the Veteran complained that he had hurt his 
back "helping somebody pushing car."  His history included 
a back injury "during earthquake" carrying a hot water 
heater.  Objective examination showed pain on palpation of 
the lower back.  The assessment was possible acute low back 
pain.

In October 2000, the Veteran complained of moderate severe 
centralized low back pain associated with severe spasm.  It 
was noted that he had developed "a strain like injury to his 
lower back" while delivering a dishwasher and trying "to 
personally man-handle a dishwasher up some stairs by himself 
without assistance."  It also was noted that the Veteran was 
employed as a driver.  He denied any loss of motor sensory 
function or radiation of pain to the lower extremities.  He 
also denied "any prior history of significant low back 
injury requiring extensive therapy or magnetic resonance 
imaging scan diagnostic studies."  Physical examination 
showed ambulation with a guarded posture, he "appears to be 
in moderate severe discomfort," normal lumbar spinal 
curvature, diffusely tender paralumbar vertebral soft tissue 
structures on palpation, 5/5 motor testing, symmetrical deep 
tendon reflexes bilaterally, and negative straight leg 
raising bilaterally.  The diagnosis was lumbosacral strain.

On VA outpatient treatment in June 2001, the Veteran's 
complaints included chronic low back pain for the past 
30 years.  He reported that his low back pain was increasing 
in frequency and duration of attacks.  He also reported 
occasional numbness and tingling.  He reported further that 
he was unemployed and had been employed as a truck driver and 
in construction.  He stated that he was living with his 
daughter.  The assessment included chronic low back pain.

In November 2001, the Veteran's complaints included back 
pain.  "Somedays it's worse."  Physical examination showed 
paraspinal muscle stiffness in the neck and 5/5 motor 
strength.  The assessment included moderately well controlled 
low back pain.

On VA examination in June 2002, the Veteran's complaints 
included low back pain.  The Veteran reported that, on or 
about October-November 1971, he fell off of the flight deck 
and his back "hit the post of a protective fence about the 
flight deck."  He reported that his back had gone out on him 
ever since this injury on a regular basis although he had not 
gone to sickbay while he was on active service.  The Veteran 
also reported that, although he had been employed as a driver 
since active service, "he cannot really do this any more and 
he does not feel that it is 'good for the back.'  He 
complains that he has trouble moving because of the back 
pain.  The pain travels to his legs."  The Veteran reported 
that he had worked as a driver for 30 years and had worked 
last in April 2001.  Physical examination showed a markedly 
antalgic gait favoring the left lower extremity, no signs of 
abnormal weight bearing, and no assistive devices required to 
ambulate.  Range of motion testing of the lumbar spine showed 
flexion to 70 degrees, extension to 0 degrees, left lateral 
flexion to 30 degrees, left rotation to 30 degrees, and right 
rotation to 30 degrees.  There was pain with extremes of 
range of motion, no signs of radiculopathy, no radiation of 
pain on movement or muscle spasm, some tenderness in the 
paralumbar soft tissue, and negative straight leg raising 
bilaterally.  X-rays of the lumbosacral spine showed no 
abnormality.  The VA examiner opined that the Veteran "has 
quite a bit of pain at this time with diffuse pain in the 
lower back."  No instability was present.  The diagnoses 
included chronic lumbar strain.  

In an April 2003 letter which appears to have been written by 
the Veteran, Armand M. Saenz stated that he had been working 
with the Veteran as a plane captain on the flight deck during 
flight operations aboard U.S.S. TICONDEROGA "some time in 
the last week of October 1971 or the first week of November 
1971" when the Veteran "was caught in a wind gust (called 
prop wash) from an aircraft while it revved its engines.  He 
was blown down and over the side of the flight deck, and 
land[ed] in the protective chain link fence."  

In a June 2003 letter, the Veteran described his in-service 
stressor as being blown off of the flight deck of U.S.S. 
TICONDEROGA by "prop wash" during anti-submarine exercises 
conducted in the last week of October 1971.  At that time, 
the Veteran reported that he was performing his duties as 
plane captain during launching operations at the stern of the 
flight deck.  He stated that, after being knocked off of the 
flight deck, he landed on his back on a fence which was part 
of the chain link fence located underneath and around the 
flight deck to prevent sailors from falling off of the flight 
deck and in to the ocean.  At the time of his injury, the 
Veteran stated that he had been pulled back up on the flight 
deck by several other plane captains.  He stated that he 
could not remember whether he went to sick bay following this 
injury or whether a report of this incident was made.  The 
Veteran stated further that he had experienced significant 
back pain since his reported in-service fall and had trouble 
holding down post-service employment.

On VA outpatient treatment in April 2004, the Veteran's 
complaints included worsening back pain "especially after a 
long day of sitting" and at nighttime.  The Veteran reported 
that he currently was not working and was on disability.  
Physical examination showed no apparent scoliosis or other 
deformities, mild tenderness to palpation of the paraspinal 
muscles in the cervical spine, no tenderness to palpation of 
the paraspinal muscles in the lumbar spine, negative facet 
loading, induced midline lumbosacral region pain, and 
negative straight leg raising bilaterally.  The assessment 
included chronic low back pain without signs/symptoms of 
radiculopathy but with subjective worsening of pain.

VA x-rays of the lumbar spine in May 2004 showed unstable 
L5/S1 anterolisthesis.

In a January 2005 letter, the Veteran's Vet Center counselor 
stated that the Veteran was experiencing "symptoms of 
negative sleep pattern such as two hours of sleep and 
nightmares."  The Veteran also complained of becoming 
"depressed and unmotivated to do anything."  The Veteran 
also reported being unable to work.  The Veteran reported 
further that his in-service stressor occurred when he "had a 
traumatic experience that almost killed him while serving on 
the U.S.S. Ticonderoga.  He caught a prop wash, a gust of 
wind that blew him very forcefully beyond the edge of the 
deck and overboard.  Luckily, he was caught by  a protective 
chain link fence just below the deck."  The Veteran stated 
that "at that moment he knew that he was going to die.  He 
felt helpless and powerless and has not stopped having that 
feeling."  The Veteran reported that he was on the flight 
deck "to replace the person killed when he walked into a 
propeller."  The counselor concluded that the Veteran was 
experiencing PTSD symptoms.

In a May 2005 letter, a VA staff neuropsychologist stated 
that he had worked with the Veteran "for 2 hours a week for 
52 weeks" and had met individually with him "from time to 
time to discuss his condition had how it impacts his daily 
function."  This VA examiner stated that the Veteran "seems 
to believe that he might have" PTSD.  The Veteran reported 
to this VA examiner that he was blown off the flight deck of 
an aircraft carrier and "would have been killed had he not 
landed [in] a safety net."  The Veteran also reported 
experiencing flashbacks, isolation, and a series of 
employment  problems.  "However, there appears to be a 
better and more comprehensive explanation for [the Veteran's] 
symptoms.  While he does have nightmares and occasional 
flashbacks of his traumatic military experience, he has a 
pervasive mood disorder."  This VA examiner stated that the 
Veteran had a pattern of behavior consistent with a diagnosis 
of bipolar affective disorder.  "[W]hile he may not meet the 
full criteria for PTSD, there are PTSD-like symptoms such as 
flashbacks or avoidance that exacerbate his bipolar 
symptoms."  

On VA outpatient treatment in March 2006, the Veteran 
complained, "  I have PTSD which has not been recognized by 
the VA."  The Veteran "stated that he is doing fine."  He 
also described his claimed in-service stressor of being blown 
off of the flight deck by prop wash.  The Veteran reported 
that he was living with his cousin and taking care of his 
grandchildren during the day.  Mental status examination of 
the Veteran showed intermittent eye contact, no psychomotor 
agitation or retardation, speech within normal limits, 
logical, linear, and goal-directed thought processes, no 
suicidal or homicidal ideation, no psychotic or manic 
symptoms, and no auditory or visual hallucinations.  The 
assessment included depressive spectrum symptoms, possible 
bipolar spectrum history, and anxiety.  The Axis I diagnoses 
included rule-out PTSD.  These results were unchanged on 
subsequent VA outpatient treatment in April and September 
2006.

In March 2007, a VA examiner stated that he had been treating 
the Veteran since March 2006 "with frequent visits on [a] 
regular monthly basis."  This examiner noted that the 
Veteran had been diagnosed with PTSD.  The Veteran described 
being blown off of the flight deck to this VA examiner.  The 
Veteran also reported to this VA examiner that this in-
service incident led to his PTSD.

The Veteran testified at his September 2007 Travel Board 
hearing that he had experienced nightmares and flashbacks to 
the incident he described of being blown off of the flight 
deck of U.S.S. TICONDEROGA in the years immediately following 
his discharge from active service.  He referred to the 
statement provided by Armand M. Saenz concerning this alleged 
in-service incident.  The Veteran testified that most of the 
jobs he had held following service separation were driving 
jobs and denied any traumatic injuries to the back following 
service.  

In response to a request from the RO for corroboration of the 
Veteran's claimed in-service stressor of being blown off of 
the flight deck on U.S.S. TICONDEROGA in 1971, JSRRC notified 
VA in October 2008 that, after reviewing the 1971 command 
history for U.S.S. TICONDEROGA, there was no evidence that 
the incident described by the Veteran had occurred.  JSRRC 
also notified VA that the deck logs for U.S.S. TICONDEROGA 
for September 6-18 and October 1-9, 1971, did not show any 
flight deck or man overboard incidents.

On VA examination in December 2008, the Veteran's complaints 
included chronic low back pain which had worsened and 
radiated down the left leg.  He described the in-service 
incident where he injured his back after being blown off of 
the flight deck of U.S.S. TICONDEROGA.  The VA examiner 
reviewed the Veteran's claims file, including his service 
treatment records and post-service VA and private medical 
records.  The Veteran reported moderate flare-ups every 2 to 
3 weeks lasting 1 to 2 days.  He also reported "that he 
can't get out of bed a few times a month because of severe 
low back pain."  He used 1 and 2 canes for walking and was 
unable to walk more than a few yards.  Physical examination 
showed normal spinal postures and head position, walking very 
slowly, no abnormal spinal curvatures or ankylosis, and no 
objective abnormalities of the cervical sacrospinalis or the 
thoracic sacrospinalis.  Range of motion testing of the 
thoracolumbar spine showed flexion to 45 degrees, extension 
to 20 degrees, left lateral flexion and lateral rotation to 
20 degrees each, and right lateral flexion and lateral 
rotation to 20 degrees each, with objective evidence of pain 
on active range of motion.  There was additional limitation 
of motion after repetitive movement.  X-rays of the 
lumbosacral spine showed spina bifida occulta at L5 but an 
otherwise normal lumbosacral spine.  The Veteran's reported 
incapacitating episodes were not due to intervertebral disc 
syndrome (IVDS).  The Veteran reported that he had been 
unemployed for 5 to 10 years due to worsening low back pain 
radiating down his left leg.  The VA examiner opined that, 
because there were no service treatment records showing a 
back injury from a fall with subsequent low back pain, no 
post-service medical records showing low back pain between 
the Veteran's discharge from active service in May 1972 and 
1986, and no records substantiating that the Veteran's back 
injury was due to falling off of the flight deck, it could 
not be established that the Veteran's back disability began 
during active service or was causally linked to any incident 
during active service.  The diagnosis was unstable L5-S1 
anterolisthesis with left paracentral/foraminal disc bulge at 
L4-5 and left lower extremity radiculopathy associated with 
chronic low back pain.

On VA examination in January 2009, the Veteran's complaints 
included continuing anxiety and nightmares either 2-3 times a 
week or 2-3 times a month.  The VA examiner reviewed the 
Veteran's claims file, including his service treatment 
records and post-service VA and private medical records.  
This examiner noted that the Veteran first described his 
claimed in-service stressor on VA examination in June 2002 
(noted above).  This VA examiner also noted that none of the 
Veteran's post-service treating psychiatric residents 
described any affective or behavioral changes in the Veteran 
ascribed to PTSD.  Nor was there a record of specific 
treatment by any of these physicians "whose purpose was to 
reduce or eliminate PTSD symptoms."  This VA examiner noted 
further that the Veteran's service treatment records showed 
no complaints of psychiatric problems during the period after 
the alleged in-service stressor had occurred.  This examiner 
noted that the Veteran was arrested along with 9 other 
sailors, including Armand M. Saenz, when they were found 
smoking marijuana in a compartment aboard U.S.S. TICONDEROGA, 
and was fined and demoted.  Mental status examination of the 
Veteran showed unremarkable psychomotor activity, full 
orientation, unremarkable thought process, "clearly 
convinced of his having PTSD, focused on obtaining 
compensation for it, but not evidently distressed about it at 
interview," no delusions, nightmares reported "a couple 
times a week or a couple times a month," no hallucinations, 
no obsessive/ritualistic behavior, panic attacks, or suicidal 
or homicidal thoughts.  The Veteran's claimed in-service 
stressor was being blown off of the flight deck of 
U.S.S. TICONDEROGA.  The VA examiner stated,

Veteran attributes irritability and emotional 
numbing around others to the traumatic event [of 
being blown off of the flight deck].  However, his 
extensive substance use beginning well before, and 
continuing for the 36 years since discharge from 
service could at least as likely as not account for 
the ongoing irritability, poor impulse control, 
history of threatening behavior, depressive and 
anxiety symptoms he describes.  In addition, his 
history of having sought psychiatric treatment in 
1990, again in 1994, and then continuously 
beginning in 2001 through the present, but not 
having mentioned the incident or its traumatic 
effect to any mental health professional from whom 
he sought care until March 2003-2 months after 
receiving the second turn down on his claim for 
compensation-does not support his assertion that it 
was the effect of this incident that led to most of 
his psychological and behavioral difficulties from 
1972-present.

See VA Examination Report dated January 9, 2009.  The VA 
examiner concluded that the Veteran did not meet the DSM-IV 
criteria for a stressor.  The Veteran reported that he was 
not employed and had not been employed for 5 to 10 years.  He 
had worked last in 2001 and was fired from that job and 
several other prior jobs due to theft.  "He admits substance 
addiction led to inability to work, and that it was his 
substance use that led him to steal to support his habit."  
The VA examiner determined that the Veteran also did not meet 
the DSM-IV criteria for a diagnosis of PTSD.  The Axis I 
diagnoses included mood and anxiety disorders due to chronic, 
cumulative effects of alcohol and illicit drugs on the brain 
and behavior.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for PTSD.  
The Veteran's service treatment records show that he was not 
diagnosed as having PTSD during active service.  His service 
personnel records also show no combat citations or awards; 
thus, service connection for PTSD on a presumptive basis is 
not warranted.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  Although the Veteran has been treated since 
service separation for a variety of psychiatric complaints, 
there is no competent medical evidence that he experiences 
any current disability due to PTSD.  The Board notes that the 
medical evidence includes a notation of "rule-out PTSD" 
following VA outpatient treatment in April and September 
2006.  The Board observes that the notation of "rule-out" 
does not equate with a meeting of the diagnostic criteria for 
PTSD, however.  Rather it merely raised the possibility of 
the disorder and clearly is not a confirmed diagnosis.  And 
subsequent psychiatric treatment records failed to confirm 
such a diagnosis.  As noted above, following VA examination 
in January 2009, the VA examiner determined that the Veteran 
did not meet the DSM-IV criteria for a diagnosis of PTSD.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection is not warranted in the absence of proof 
of current disability.  

The Veteran also does not contend-and the evidence does not 
show-that he engaged in combat with an enemy force during 
active service such that a diagnosis of PTSD, even if it were 
present, could be considered competent medical evidence.  As 
noted, the Veteran's service personnel records do not show 
any combat citations or awards such that his lay testimony, 
alone, could establish the incurrence of his claimed in-
service stressor.  In such cases, the record must contain 
other evidence which substantiates or corroborates the 
Veteran's statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70 
(1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).

The Board notes that the Veteran has contended that his in-
service stressor occurred when he was blown off of the flight 
deck of U.S.S. TICONDEROGA by "prop wash" during flight 
operations in October or November 1971.  The Veteran's 
service personnel records show that he was onboard U.S.S. 
TICONDEROGA in November 1971 when he received non-judicial 
punishment from his commanding officer.  These records also 
show that he qualified as a plane captain in March 1972, 
after this alleged in-service incident.  After reviewing the 
command history and deck logs for U.S.S. TICONDEROGA for 
1971, JSRRC was unable to corroborate the Veteran's claimed 
in-service stressor.  As noted above, the lay statement from 
Armand M. Saenz in April 2003 appears to have been written by 
the Veteran himself; in January 2009, the VA examiner cast 
doubt on the credibility of this statement when he noted that 
Mr. Saenz was arrested along with the Veteran for illegal 
narcotics while both served onboard U.S.S. TICONDEROGA.  The 
VA examiner also concluded in January 2009 that the Veteran's 
claimed in-service stressor did not meet the DSM-IV criteria 
for a valid stressor.  The Board observes further that, even 
if there were a medical opinion diagnosing PTSD based on the 
Veteran's claimed in-service stressor, an after-the-fact 
medical opinion cannot serve as the basis for corroboration 
of an in-service stressor.  See Moreau v. Brown, 9 Vet. 
App. 389 (1996).

In summary, the Board finds that there is no diagnosis of 
PTSD which could be attributed to active service and no 
credible evidence which corroborates the Veteran's claimed 
in-service stressor.  Thus, as the Veteran has not been 
diagnosed with PTSD which could be attributed to active 
service, and as he has failed to produce credible supporting 
evidence that his claimed in-service stressor actually 
occurred, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for PTSD.

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim of service connection for a 
back disability.  Despite the Veteran's repeated assertions 
to the contrary, there is no evidence in his service 
treatment records that he was diagnosed as having a back 
disability after being blown off of the flight deck of U.S.S. 
TICONDEROGA during flight operations.  Instead, the Veteran's 
service treatment records show that he complained of a 
constant dull backache once on active service in July 1968.  
It appears that this complaint was resolved with in-service 
treatment as the Veteran's back was normal clinically at his 
separation physical examination in May 1972.  Following 
service separation, it appears that the Veteran first was 
treated for a back disability in January 1986, or almost 
14 years later, when he complained of back pain after he 
started lifting weights and was diagnosed with muscle strain.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The post-service medical evidence shows that the Veteran has 
been treated for multiple back problems since his separation 
from active service.  Although the Veteran has not reported 
consistently his post-service medical history of back 
problems, it appears that he has injured his low back on 
several occasions since service separation.  For example, the 
Veteran denied any significant history of low back pain in 
September 1992 but reported in December 1992 that he had 
injured his back while on an aircraft carrier.  In July 1994, 
he reported a history of injuring his back during an 
earthquake.  In October 2000, when he injured his low back 
while delivering a dishwasher, the Veteran denied all prior 
medical history of back problems.  None of the Veteran's 
post-service VA and private treating physicians have related 
his back disability to active service or any incident of 
service, to include the alleged in-service injury following a 
fall off of the flight deck onboard U.S.S. TICONDEROGA, 
however.  The Board notes that the Veteran first described 
injuring his back after falling off of the flight deck 
onboard U.S.S. TICONDEROGA in June 2002; prior to that date, 
he either had not reported this alleged in-service back 
injury or only described it vaguely in December 1992 as 
injuring his back while on an aircraft carrier.  More 
importantly, after noting the Veteran's reported in-service 
history of a back injury, the VA examiner opined in December 
2008 that, because there were no service treatment records 
showing a back injury from a fall with subsequent low back 
pain, no post-service medical records showing low back pain 
between the Veteran's discharge from active service in May 
1972 and 1986, and no records substantiating that the 
Veteran's back injury was due to falling off of the flight 
deck, it could not be established that the Veteran's back 
disability began during active service or was causally linked 
to any incident during active service.  In summary, the Board 
finds that service connection for a back disability is not 
warranted.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a back disability is 
denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


